Citation Nr: 1759784	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for metastic squamous cell carcinoma of the left tonsil.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  He has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That rating decision granted service connection for metastic squamous cell carcinoma of the left tonsil, and assigned a 10 percent rating, effective February 13, 2002.

This matter previously came before the Board in April 2017, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets any delay in the final adjudication of this case, a remand is necessary to comply with all due process requirements.  

In its April 2017 remand, the Board requested that the Veteran be given the opportunity to submit additional evidence in support of his claim.  The letter to the Veteran from the RO instructing him on how to send additional evidence was not sent until August 3, 2017.  On August 28, 2017, the Veteran submitted some additional evidence, as well as several authorizations for release of information, so that the RO could obtain the private treatment records identified therein.  Two days later, on August 30, the RO issued a supplemental statement of the case.  

Thereafter, the RO sent letters to the private treatment providers identified by the Veteran in the August 28 release.  Some medical records were obtained between September 6 and 13.  On September 16, the Veteran's representative submitted an unsigned due process waiver, waiving RO consideration of the evidence submitted through that time.  

However, on September 19, the RO received additional private treatment records from one of the previously identified providers.  On September 20, the Veteran submitted a handwritten letter objecting to the timing of the issuance of the supplemental statement of the case, because it was issued so closely to the time he submitted the evidence waivers, there was no possible way that the RO could have obtained and reviewed all of the evidence prior to issuing the supplemental statement of the case.  With that statement, he resubmitted copies of the evidence he personally submitted in August, to include the authorization to release private medical records.  

When evidence has been submitted after the most recent adjudication by the RO, and prior to the Board rendering a decision, a claimant must submit a written waiver of consideration of that evidence, otherwise the new evidence must be referred back to the RO for initial consideration  38 C.F.R. § 20.1304(c) (2017).  

Generally speaking, if new evidence is obtained by VA following the issuance of a statement of the case, and the claim is not otherwise granted in full based on this new evidence, VA will provide a copy of such evidence to the Veteran and his representative and request a waiver of review by the agency of original jurisdiction of such evidence and issuance of a supplemental statement of the case pursuant to the provisions set forth in § 20.1304(c).  If the party submits a waiver of review, then the claim may be considered by the Board without the RO first considering that evidence.  See 38 C.F.R. § 20.1508(b) (2017).  

To the extent that the Veteran's representative sent a due process waiver, unsigned by the Veteran, and the Veteran subsequently submitted a letter objecting the RO not reviewing the evidence prior to adjudicating the claim, the Board finds that the due process waiver has been revoked and the Veteran has not waived RO consideration of the evidence obtained by VA after the issuance of the supplemental statement of the case on August 30, 2017.   As such, in order to prevent prejudice to the Veteran, the matter must be returned to the RO for consideration of all evidence submitted after the most recent supplemental statement of the case.  


Accordingly, the case is REMANDED for the following action:

1. Review the additional evidence submitted by the Veteran and obtained on the Veteran's behalf after the issuance of the supplemental statement of the case in August 2017.  Any additional evidence submitted by the Veteran may be considered.  

2. Thereafter, and only after completing nay development deemed necessary by a review of the claims file, readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




